Citation Nr: 1741911	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  13-30 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for Peyronie's disease. 

2.  Entitlement to special monthly compensation (SMC) for loss of use of a creative organ.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1965 to July 1968.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board must remand the Veteran's case to afford him a VA examination to determine the current nature and etiology of his Peyronie's disease.  The Veteran has contended throughout the appeal, including in an October 2011 hearing before a decision review officer (DRO), that this disability was caused by in-service sliding down railings and an injury to his groin.  Alternatively, the Veteran contends that this disability is a side effect of medication he takes for his posttraumatic stress disorder (PTSD).  

VA has a duty to provide a medical examination where there is (1) competent evidence of a current disability or symptoms thereof; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability is associated with service; and (4) insufficient competent medical evidence to decide the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2016); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Specifically, numerous 2014 VA treatment records and 2010 private treatment records show a diagnosis of Peyronie's disease during the appeal.  The Veteran's service treatment records show that he was treated on numerous occasions for abnormal genitourinary symptoms, including chronic prostatitis, abdominal pain, burning upon urination, and nonspecific urethritis.  Additionally, he submitted an Internet article in November 2011 indicating that Peyronie's disease can develop as a side effect of medication he used for panic attacks, which were later diagnosed as PTSD.  The Board notes that the Veteran's PTSD was service connected by a February 2017 rating decision.  However, to date, the Veteran has not been afforded a VA examination to determine the nature and etiology of any current Peyronie's disease symptoms.  Id.  Accordingly, he should be scheduled for a VA examination for this disorder.  

The Board must remand the claim of entitlement to SMC for loss of use of a creative organ as this claim is inextricably intertwined with the Veteran's claim for service connection that the Board is remanding to the AOJ.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).  Specifically, a grant of service connection for Peyronie's disease would impact the Veteran's eligibility for SMC for loss of use of a creative organ.  See 38 U.S.C.A. § 1114(k) (West 2014); 38 C.F.R. § 3.350(a) (2016).

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an appropriate VA genitourinary examination to assist in determining the nature and etiology of his current penile disorder, to include Peyronie's disease.  All appropriate tests, studies, and consultations should be accomplished and all clinical findings should be reported in detail. 

Based upon a review of the relevant evidence, history provided by the Veteran, and sound medical principles, the VA examiner should identify all current diagnoses of any disorders affecting the Veteran's penis and provide opinions as to:

a. Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current disorder, to include Peyronie's disease, was caused by or is otherwise etiologically related to his active duty service, including his reports of injury while sliding down rails onboard a ship and an injury to his groin.  

In rendering an opinion, the examiner should comment as to the significance of service treatment records showing complaints and treatment for burning during urination, abdominal pain, chronic prostatitis, and nonspecific urethritis.  See VBMS entry with document type "STR-Medical-Photocopy," received 08/12/2015, at pages 61, 64, 69, 73, and 85.  

b. Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current disorder, to include Peyronie's disease, is caused or aggravated by his service-connected PTSD, to include as a side effect of medication used to treat symptoms of PTSD.    

The examiner must provide a rationale for each opinion given.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

2. After completing Step 1, and any other development deemed necessary to the above developments, readjudicate the claims of entitlement to service connection for Peyronie's disease and SMC for loss of use of a creative organ in light of the new evidence.  If any benefit sought on appeal remains denied, a supplemental statement of the case (SSOC) should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

